Case 20-11395-amc        Doc 13    Filed 03/10/20 Entered 03/10/20 08:59:35             Desc Main
                                   Document     Page 1 of 1



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  IN RE: Rosemary Blair                                CHAPTER 13

         DEBTOR
                                                       BANKRUPTCY CASE NUMBER
                                                       20-11395/AMC


                ENTRY OF APPEARANCE AND REQUEST FOR NOTICE

       Pursuant to Bankruptcy Rules 2002 and 9007, Bankruptcy Code §§102(1), 342, and

1109(b), Compu-Link Corporation d/b/a Celink as servicer for American Advisors Group,

requests special notice of all matters which must be noticed to creditors, equity security holders,

any creditors or other committees, and any other parties in interest whether sent by the Court, the

Debtor, the Trustee, or any other party. This request includes not only the notices and papers

referred to in the Rules above, but also includes, without limitation, Orders and notice of any

Application, Motion, Petition, Pleading, Request, Complaint, and demand, whether formal or

informal, whether written or oral, and whether transmitted or conveyed by mail delivery,

telephone, telegraph, telex, facsimile or otherwise.


                                                       SHAPIRO & DENARDO, LLC

DATED: March 10, 2020                                  BY:/s/ Michael J. Clark
                                                       Michael J. Clark, Esquire
                                                       Shapiro & DeNardo, LLC
                                                       3600 Horizon Drive, Suite 150
                                                       King of Prussia, PA 19406
                                                       (610) 278-6800 / fax (847) 954-4809
                                                       PA BAR ID # 202929
                                                       pabk@logs.com
S&D File #: 20-065236
